Citation Nr: 1630120	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for coronary artery disease.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

(The issue of entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  He died in July 2010.  The appellant is his surviving spouse.  She was substituted for the Veteran for the purpose of this appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

This appeal arises from an August 2011 rating decision of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania that granted service connection for coronary artery disease with a 30 percent rating, effective April 16, 2010.  

Administrative control of the appeal was transferred to the RO in Boston, Massachusetts, prior to certification to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2011 statement available in Virtual VA, the appellant asserted the Veteran was treated for coronary artery disease (CAD) at the Boston VA Medical Center (VAMC) and the Causeway Street (Boston) Community Based Outpatient Clinic (COBC) prior to his death.  Yet, the VA treatment records associated with the claims file only contain an isolated treatment note regarding CAD from the Boston VAMC in December 2009.  VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request all available treatment records from the Boston VAMC and the Causeway Street COBC.

2.  Re-adjudicate the initial rating for PTSD under the DRO review process, considering all evidence in the claims file.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

